Citation Nr: 1101039	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for high blood pressure.

2.  Entitlement to service connection for tinea pedis (claimed as 
a foot rash).

3.  Entitlement to service connection for bronchitis (claimed as 
respiratory problems).

4.  Entitlement to service connection for residuals of necrotic 
omentum, status post omentectomy.

5.  Entitlement to service connection for joint pain.

6.  Entitlement to service connection for prostatitis.

7.  Entitlement to service connection for lipoma (claimed as a 
cyst).





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991.  
He also had reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the Nashville, Tennessee 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), which denied the claims.

In August 2008, the Board remanded the case for additional notice 
to the Veteran and the development of additional evidence.  With 
respect to the issues that the Board is deciding at this time, 
the Board is satisfied that there has been substantial compliance 
with the remand directives.  The Board will proceed with review 
of those issues.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for joint pain 
and respiratory problems are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.




FINDINGS OF FACT

1.  Hypertension was not shown in service or for several years 
thereafter, and there is no competent or credible evidence 
suggesting the disorder is linked to service. 

2.  A foot rash, diagnosed as tinea pedis, was not shown in 
service or for several years thereafter, and there is no 
competent or credible evidence suggesting the disorder is linked 
to service.

3.  Necrosis of the omentum was not shown in service or for 
several years thereafter, and there is no competent or credible 
evidence suggesting the disorder is linked to service.

4.  Prostatitis was not shown in service or for several years 
thereafter, and there is no competent or credible evidence 
suggesting the disorder is linked to service.

5.  Cysts, nodules or lipomas were not shown in service or for 
several years thereafter, and there is no competent or credible 
evidence suggesting these any such disorders are linked to 
service..


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for high 
blood pressure have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2010).

2.  The criteria for establishing service connection for tinea 
pedis (claimed as foot rash) have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 5107; 38 C.F.R. §§ 3.303, 3.317.

3.  The criteria for establishing service connection for necrosis 
of the omentum have not been met.  38 U.S.C.A. §§ 1110, 1117, 
5107; 38 C.F.R. §§ 3.303, 3.317.

4.  The criteria for establishing service connection for 
prostatitis have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107; 
38 C.F.R. §§ 3.303, 3.317.

5.  The criteria for establishing service connection for lipomas 
or cysts have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107; 
38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
November 2003 and October 2008.  In those letters, the RO advised 
the Veteran what information and evidence was needed to 
substantiate his claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
October 2008 letter also advised the Veteran how VA determines 
disability ratings and effective dates.  The case was last 
adjudicated in February 2010.

With respect to the issues that the Board is presently deciding, 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran, including service treatment 
records, private treatment records, and VA treatment records.  

The Board notes that the Veteran has not been given a VA 
examination for the claims being decided.  However, as will be 
discussed more fully below, there is no evidence of the claimed 
conditions in service, the claimed conditions are known 
diagnoses, and no competent evidence suggests the conditions are 
related to service.   Accordingly, a VA examination is not 
required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

The Veteran was notified and aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between the 
Veteran and VA in obtaining such evidence.  The Veteran has 
actively participated in the claims process by submitting 
evidence and responding to notices.  Therefore, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the Veteran.  
See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is 
harmless and does not prohibit consideration of the matters that 
the Board is considering on the merits.  See Conway, 353 F.3d at 
1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, including hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a claim, VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

The Veteran's service records show that he served in Saudi 
Arabia, in the Southwest Asia theater of operations, during the 
Persian Gulf War.  VA will pay compensation to any Persian Gulf 
War veteran who has a qualifying chronic disability that became 
manifest during Persian Gulf War service or became manifest to a 
degree of 10 percent or more disabling not later than December 
31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2010).  
Qualifying chronic disabilities include an undiagnosed illness, a 
medically unexplained chronic multisymptom illness, chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any 
combination of such illnesses.  38 C.F.R. § 3.317.

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board notes that on his application 
form, the Veteran listed the date of onset for his conditions as 
being in unknown day and month in 1990.  Specifically, in the 
space on the form to provide the date, he merely placed question 
marks for the day and month.  He has provided no additional 
argument to support the nonspecific date on his application and 
there is no competent evidence of record indicating that any of 
the claimed conditions began during 1990.  Indeed, the Veteran 
was not on active duty during the majority of that year, having 
entered active duty on December 1, 1990.  Accordingly, the Board 
finds that the unspecified date in 1990 listed on his 
application, to the extent it purports to establish a date of 
onset, is simply not credible evidence of the claimed conditions 
arising during service.  


High Blood Pressure

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a degree 
of 10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In a September 1990 service examination, performed in preparation 
for active duty, the Veteran's blood pressure was 130/70.  During 
treatment for an unrelated condition on December 20, 1990, his 
blood pressure was 120/60.  The service treatment records are 
silent for signs or symptoms of cardiovascular problems.  Reserve 
service records show a blood pressure reading of 110/64 in March 
1993.

The claims file contains records of VA medical treatment of the 
Veteran from 1994 forward.  Blood pressure readings from 1995 to 
1999 ranged from the 120s to the 140s systolic, and from the 70s 
to the 80s diastolic.  In December 2000, a clinician described 
the Veteran's blood pressure as labile.  In August 2002, a 
clinician started the Veteran on medication to treat 
hypertension.  Subsequent records include a diagnosis of 
hypertension.

Pursuant to 38 C.F.R. § 4.104, the term hypertension means that 
the diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm. 

The Veteran is currently diagnosed with hypertension.  Blood 
pressure readings from soon before and more than a year after his 
active duty period show blood pressure within normal limits.  The 
Veteran has provided no credible lay evidence or competent 
medical evidence that he experienced high blood pressure in 
service. Hypertension was first shown by the evidence years after 
his discharge from service.  

Accordingly, the preponderance of the evidence is against a 
finding that hypertension arose during service or manifested to 
compensable degree within one year following his discharge from 
service, or is otherwise related to service.  Moreover, 
hypertension is a known clinical diagnosis.  Therefore, his 
hypertension does not meet the criteria for service connection as 
an undiagnosed illness or medically unexplained illness under 
38 C.F.R. § 3.317.  Thus, the preponderance of the competent 
evidence is against the claim for service connection for the 
Veteran's hypertension.



Tinea Pedis (claimed as foot rash)

The Veteran also claims service connection for a foot rash.  
Medical records from his active service are silent for complaints 
or findings of any foot rash.  In 1997, the Veteran had VA 
outpatient treatment for chronic tinea pedis.  In outpatient 
treatment in October 2005, he was again treated for tinea pedis.  
The Veteran has provided no credible lay evidence or competent 
medical evidence showing that the foot rashes noted after service 
had been present or recurrent since active service, or are 
otherwise related to service.  

In short, there is no competent or credible evidence of a foot 
rash in service or competent medical evidence suggesting the 
current disorder is related to service.  The first indication of 
a chronic foot rash is years after his discharge.  Accordingly ,  
the preponderance of the evidence is against a finding that the 
post-service tinea pedis began during the Veteran's service or is 
otherwise related to service.  In addition, there is no competent 
evidence suggesting the disorder is related to service.  Finally, 
the Veteran's tinea pedis is a known clinical diagnosis.  
Therefore, it does not meet the criteria for service connection 
as an undiagnosed illness or medically unexplained illness under 
38 C.F.R. § 3.317.  Thus, service connection for tinea pedis is 
denied.


Necrotic Omentum

The Veteran's VA medical records show treatment in January 1996 
in response to abdominal pain.  The Veteran underwent laparotomy, 
which included an appendectomy and which revealed an ischemic and 
necrotic area of the omentum.  The surgeon resected the omentum.  
In the surgery report, the physician indicated that the omentum 
appeared to be torsed or twisted upon itself, and had become 
ischemic and necrotic.


The Veteran's service treatment records are silent for complaints 
of abdominal pain during his active service.  The Veteran has 
provided no credible lay evidence or competent medical evidence 
that he experienced chronic abdominal pain or problems with his 
abdominal area in service.  There is no medical finding or 
opinion suggesting that the omentum disorder began during service 
or was otherwise related to active service.  The preponderance of 
the evidence is against incurrence of the necrosis of the omentum 
during service.  Moreover, necrosis of the omentum is a diagnosed 
disorder and as such it does not meet the criteria for service 
connection as an undiagnosed illness or medically unexplained 
illness under 38 C.F.R. § 3.317.  Accordingly, service connection 
for residuals of necrotic omentum, status post omentectomy is 
denied.


Prostatitis

The Veteran is seeking service connection for prostatitis.  
Service treatment records are silent for genitourinary 
complaints.  VA clinicians found that the Veteran had prostatitis 
on a number of occasions from 1996 forward.  There is no medical 
finding or opinion that the post-service prostatitis is related 
to disease, injury, or other circumstances during his active 
service.  Although the Veteran reported during an outpatient 
visit in 2008 that when he returned from Desert Storm he had 
perineal pain and voiding discomfort diagnosed as prostatitis, 
the date of such treatment was not reported.  Indeed, the first 
indication of such treatment was in 1996, several years after his 
return from Desert Storm.  At the time of that treatment, no 
prior history of prostatitis was noted.  In February 1997, he was 
seen for a recurrence.  In a 1999 treatment report the Veteran 
was seen for acute prostatitis.  It was noted this was the third 
episode with the last prior episode being treated more than one 
year prior.  Thus, the evidence reflects the first treatment for 
prostatitis was in 1996, approximately 5 years after his 
discharge from service.  

As there is no competent or credible evidence of prostatitis 
during service and no competent medical evidence suggesting the 
post-service prostatitis is related to service, the preponderance 
of the evidence is against the claim for service connection for 
prostatitis.  Moreover, the Veteran's prostatitis is a diagnosed 
disorder.  Therefore, it does not meet the criteria for service 
connection as an undiagnosed illness or medically unexplained 
illness under 38 C.F.R. § 3.317.  Accordingly, service connection 
for prostatitis is denied.


Lipoma (claimed as cysts)

The Veteran seeks service connection for cysts.  Medical records 
from his active service are silent regarding skin growths or 
masses.  After service, in 1999, a VA clinician removed a nodule 
from the Veteran's left hand, and provided an impression of 
fibromatosis.  A lipoma on the Veteran's neck was noted from 
2000.  It was removed in 2002, and soreness at the site was 
treated in 2003.  The Veteran has provided no credible lay 
evidence or competent medical evidence that cysts or growths were 
present during his active service.  There is no medical finding 
or opinion linking the post-service conditions on the hand or 
neck to service.  Thus, the preponderance of the evidence is 
against the claim for service connection for lipoma or cysts.  In 
addition, clinicians provided diagnoses for those conditions; 
therefore, they do not meet the criteria for service connection 
as an undiagnosed illness or medically unexplained illness under 
38 C.F.R. § 3.317.  Accordingly, service connection for 
lipoma/cysts is denied.

In reaching the above conclusions with respect to the above 
issues, the Board has considered the applicability of the benefit 
of the doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for tinea pedis is denied.

Entitlement to service connection for residuals of necrotic 
omentum, status post omentectomy, is denied.

Entitlement to service connection for prostatitis is denied.

Entitlement to service connection for a condition claimed as 
cysts, to include a nodule on the left hand and a lipoma on the 
neck, is denied.


REMAND

The Veteran is a Persian Gulf War veteran, having served in Saudi 
Arabia during the Persian Gulf War.  

The Veteran essentially contends that he has respiratory problems 
that are related to his active service.  During active service, 
in December 1990, the Veteran had outpatient treatment for 
coughing and congestion.  The treating clinician observed that 
the Veteran had head congestion, and that his lungs were clear to 
auscultation.  The clinician's impression was viral syndrome.  
There was no further treatment during active service for 
respiratory symptoms.

VA outpatient records reflect treatment for respiratory 
complaints on a number of occasions.  He received treatment for 
pharyngitis in December 1997 and April 1998.  He was seen in June 
1998 for a cough and sore throat, and in December 1998 for sinus 
congestion and drainage.  He was seen for cough, sore throat, and 
sinus drainage in March 1999, and cough, sore throat, and fever 
in December 1999.  He received treatment for acute bronchitis in 
June 2001, and for bronchitis and sinusitis in May 5003.  He was 
treated for sinusitis in May and June 2003.  After additional 
treatment visits for cough and congestion, a clinician who saw 
the Veteran in August 2004 noted chronic sinus problems, and 
provided an impression of asthmatic bronchitis.  In a November 
2004 otolaryngology consultation, the physician found that recent 
persistent sinusitis had cleared.  VA treatment notes from 2005 
to 2009 do not show respiratory complaints.

In light of the above, the Board finds that a VA examination is 
necessary to determine whether the Veteran suffers from a chronic 
respiratory disorder that is related to service.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 
(2006).

The Veteran also seeks service connection for joint pains.  VA 
treatment records show that on a number of occasions from 1995 to 
2008, he has reported pain in the low back, knees, hands, mid 
back, neck, arms, legs, and feet, and in the bones generally.  
For most of those reported symptoms, medical consultations and 
testing have not resulted in any clear diagnoses.  In Persian 
Gulf War veterans, joint pain and muscle pain are among the signs 
or symptoms that may be manifestations of compensable undiagnosed 
illness or medically unexplained chronic multi symptom illness.  
38 C.F.R. § 3.317(b).  Thus, remand for a VA medical examination 
is warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra.

Relevant ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has received 
treatment for joint pains and respiratory 
complaints since his discharge from service.  
After securing the necessary authorizations 
for release of this information, the RO/AMC 
should seek to obtain copies of all treatment 
records referred to by the Veteran, and which 
have not already been associated with the 
claims folder.  In addition, obtain relevant 
VA treatment records dating since May 2009 
from the Mountain Home VA medical center.

2.  Schedule the Veteran for a VA joints 
examination to ascertain the current nature 
and extent of any disabilities manifested by 
joint pains.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted and the 
results reported.  Following review of the 
claims file and examination of the Veteran, 
the examiner should indicate whether the 
Veteran suffers from any diagnosed 
musculoskeletal disorders.  For any diagnosed 
musculoskeletal disorder, the examiner should 
indicate whether it is at least as likely as 
not (50 percent probability or greater) that 
the disorder arose during service or is 
related to service.  If there are any 
musculoskeletal complaints unrelated to a 
diagnosed disorder, the examiner should state 
whether there are objective signs and 
symptoms of such complaints.  The examiner 
should then indicate whether such represents 
an undiagnosed illness, and whether the 
disorder is related to service, to include 
the Veteran's service in the Persian Gulf.  
The examiner should provide complete 
rationale for all conclusions reached.

3.  Schedule the Veteran for a VA respiratory 
examination to ascertain the current nature 
and extent of any respiratory condition.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction with 
the examination.  All necessary tests should 
be conducted and the results reported.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran suffers 
from any diagnosed respiratory disorders.  
For any diagnosed respiratory disorder, the 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) that the disorder 
arose during service or is related to 
service, to include the viral syndrome 
treated therein in December 1990.  If his 
respiratory complaints are unrelated to a 
diagnosed disorder, the examiner should state 
whether there are objective signs and 
symptoms of such complaints.  The examiner 
should then indicate whether such represents 
an undiagnosed illness, and whether the 
disorder is related to service, to include 
the Veteran's service in the Persian Gulf.  
The examiner should provide complete 
rationale for all conclusions reached.

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claims may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


